10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-00519-MMD-CBC Document 7 Filed 10/17/19 Page 1 of 3

 

  

 

   

   

DAVID G. MEANY (Defend = FecewED |
JENICE A. MEANY (Defendahtpros¢}epen ——serveoon| | COT 17 07
1740 McNevin Ct. COUNSEUIPARTIES OF RECORD | o
Reno, NV 89509-
(775) 3 13-4600 3124 Dt oe CLERK (US DISTRICT COURT
dgm@ gbis.com OCT ai BY: ICT OF NEN
DEP

 

 

 

CLERK US DISTRICT COURT

 

 

 

UNITED STAISSDSTRIET COURT
BY: DISTRICE- OF NEVADA: DPUTY
pk Ogze
UNITED STATES OF AMERICA, Case No. 3:19-CV-00519-LRH-CBC
Plaintiff, ) DEFENDANTS’ MOTION FOR
) EXTENSION OF TIME TO RESPOND
y TO COMPLAINT
) (First Request)
DAVID G. MEANY; JENICE A. MEANY;
PNC BANKN.A.; )
ZIONS BANCORPORATION, N.A.; and

WASHOE COUNTY, NEVADA
Defendants

 

 

 

Come now Defendants David G. Meany and Jenice A. Meany, pro se, and move the
Court to extend the time within which Defendants may answer or otherwise respond to the
Complaint filed herein, and inform the Court as follows:

1. This is Defendants’ first Motion for an extension of time to answer or otherwise
respond to the Complaint.

2. The Complaint was served on Defendant(s) Jenice A. Meany at Defendants home on
Friday, September 27, 2019 at approximately 7:00 p.m. and, therefore, an answer or other
response to the Complaint would otherwise be due on or before October 18, 2019.

3. On October 11, 2019, Defendant David G. Meany spoke by phone with Plaintiff's

attorney Alexander E. Stevko, Esq., named on the Complaint as the Trial Attorney, Tax Division,

1

 

 
re

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-00519-MMD-CBC Document7 Filed 10/17/19 Page 2 of 3

US. Dept. of Justice, Defendant David G. Meany requested additional time for himself and
Defendant Jenice A. Meany to answer or otherwise respond to the Complaint. Mr. Stevko stated
that he had no objection to Defendants’ request for such additional time up to thirty-three (33)
days, such that an answer or other response would be due on or before November 20, 2019. Mr.
Stevko then suggested that Defendant David G. Meany prepare and file this Motion For
Extension Of Time for the Court.

4, The reasons for this Motion are to allow Defendants, who are unable financially to
engage an attorney to represent them in this matter, sufficient time to consult, on a limited basis,
with an attorney or other person knowledgeable with the matters with which the Complaint is
concerned so that Defendants may more effectively respond to the Complaint and thereafter
represent themselves in this matter.

5, Wherefore, Defendants request this Court to approve an extension of time for
Defendants to answer or otherwise respond to the Complaint in this matter such that an Answer
or other response will be due on or before November 20, 2019.

Dated this 17th da ctober, 2019

     

 

David G. Mearfy, Defendant pro se

0) nie WA ron)

(spice A. Meany, Defendéht pro se

I ORDERED:
“

United States Magistrate Judge

DATED: / Of 2 Zl FT

 
